Case 1:20-cv-21786-XXXX Document 1 Entered on FLSD Docket 04/29/2020 Page 1 of 11



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                             CASE NO.:

     ANA M. CUGAT,
     and other similarly situated individuals,

             Plaintiff (s),
     v.

     SERVING IMMIGRANTS INC
     and MAGDALENA CUPRYS, individually

           Defendants,
     _____________________________________/

                                         COMPLAINT
                              (OPT-IN PURSUANT TO 29 U.S.C § 216(b)

             COMES NOW the Plaintiff ANA M. CUGAT and other similarly situated

     individuals, by and through the undersigned counsel, and hereby sues Defendants

     SERVING IMMIGRANTS INC, and MAGDALENA CUPRYS, individually, and alleges:

                              JURISDICTION VENUES AND PARTIES

          1. This is an action to recover money damages for unpaid minimum and overtime

             wages, under the laws of the United States. This Court has jurisdiction pursuant to

             Title 28 U.S.C. § 1337 and the Fair Labor Standards Act, 29 U.S.C. § 201-219

             (Section 216 for jurisdictional placement) (“the Act”).

          2. Plaintiff ANA M. CUGAT is a resident of Dade County, Florida. The Plaintiff

             was a covered employee for purposes of the Act.

          3. Defendant        SERVING     IMMIGRANTS          INC      (hereinafter   SERVING

             IMMIGRANTS or corporate Defendant) is a Florida corporation doing business in




                                             Page 1 of 11
Case 1:20-cv-21786-XXXX Document 1 Entered on FLSD Docket 04/29/2020 Page 2 of 11



           Dade County, within the jurisdiction of this Court. At all times material hereto,

           Defendant was and is engaged in interstate commerce.

        4. The individual Defendant MAGDALENA CUPRYS Esq. was and is now the

           owner/partner/officer and practicing lawyer of Defendant Corporation SERVING

           IMMIGRANTS. Defendant MAGDALENA CUPRYS is the employer of Plaintiff

           and others similarly situated within the meaning of Section 3(d) of the “Fair Labor

           Standards Act” [29 U.S.C. § 203(d)].

        5. All the actions raised in this complaint took place in Dade County Florida, within

           the jurisdiction of this Court.

                        ALLEGATIONS COMMON TO ALL COUNTS

        6. This cause of action is brought by Plaintiff as a collective action to recover from

           the Defendants regular and overtime compensation liquidated damages, and the

           costs and reasonable attorney’s fees under the provisions of Fair Labor Standards

           Act, as amended, 29 U.S.C. § 201 et seq (the “FLA or the “ACT”) on behalf of

           Plaintiff, and all other current and former employees similarly situated to Plaintiff

           (“the asserted class”) who were not paid minimum wages, or/and worked in excess

           of forty (40) hours during one or more weeks on or after September 2019, (the

           “material time”) without being compensated pursuant to the FLSA.

        7. Corporate Defendant SERVING IMMIGRANTS is a corporation providing legal

           services to Dade County.

        8. At all times material hereto, Plaintiff and all the similarly situated employees were

           performing their duties for the benefit of and on behalf of the Defendants.




                                             Page 2 of 11
Case 1:20-cv-21786-XXXX Document 1 Entered on FLSD Docket 04/29/2020 Page 3 of 11



        9. The asserted class for this collective action includes all current and former

           employees similarly situated to Plaintiff, performing non-exempted duties as

           paralegals in furtherance of the business of Defendants, and who were not paid

           minimum wages and/or worked in excess of forty (40) hours during one or more

           workweeks within the material time (the "asserted class")

        10. Defendants SERVING IMMIGRANTS and MAGDALENA CUPRYS employed

           Plaintiff ANA M. CUGAT as a paralegal from approximately September 19, 2019,

           through November 26, 2019, or 10 weeks.

        11. The Plaintiff was a non-exempted, full-time, hourly employee working more than

           40 hours in a week period. During the relevant period, Plaintiff was paid an hourly

           rate of $16.00 an hour. Plaintiff’s overtime rate should be $24.00 an hour.

        12. Plaintiff worked 5 days from Monday to Friday, from 8:30 AM to 5:30, 6:00, and

           sometimes 7:00 PM. Plaintiff took 1 hour as a lunch break.

        13. Plaintiff worked in excess of 40 hours, she was paid for 40 regular hours, but she

           was not paid for overtime hours.

        14. Plaintiff did not clock in and out, but Defendants were in control of Plaintiff’s

           schedule, and they were able to monitor the hours worked by the Plaintiff and other

           similarly situated individuals.

        15. Therefore, Defendant willfully failed to pay Plaintiff overtime hours at the rate of

           time and one-half her regular rate for every hour that she worked in excess of forty

           (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C.

           207(a)(1).




                                             Page 3 of 11
Case 1:20-cv-21786-XXXX Document 1 Entered on FLSD Docket 04/29/2020 Page 4 of 11



        16. On or about November 26, 2019, Plaintiff resigned from her position with

           Defendants to pursue better employment opportunities. However, at the time of her

           resignation, Defendants denied Plaintiff the payment of 2 weeks of work. Later,

           Defendants made a partial payment, but they never paid the Plaintiff the remaining

           working hours. Defendants did not compensate Plaintiff for at least 59 working

           hours.

        17. Therefore, Defendants failed to pay Plaintiff at least minimum wages for every hour

           worked, as required by the Fair Labor Standards Act.

        18. Plaintiff and other similarly situated individuals were paid bi-weekly with checks

           without any paystubs or records showing the number of days and hours worked, the

           wage-rate paid, or the employment taxes withheld.

        19. Plaintiff and other similarly situated individuals did not clock-in and out, but

           Defendants were able to keep track of the hours worked by Plaintiff and other

           similarly situated individuals.

        20. The records, if any, concerning the number of hours worked by Plaintiff and all

           other employees in the asserted class, and the compensation actually paid to such

           employees should be in the possession and custody of Defendants. However, upon

           information and belief, the Defendants did not maintain accurate and complete time

           records of hours worked by the Plaintiff and all other employees in the asserted

           class.

        21. At all times pertinent to this Complaint, Defendants failed to comply with Title 29

           U.S.C. §§ 201-209 in that Plaintiff and those employees similarly situated

           performed services and labor for Defendants for which Defendants made no



                                             Page 4 of 11
Case 1:20-cv-21786-XXXX Document 1 Entered on FLSD Docket 04/29/2020 Page 5 of 11



           provision to pay Plaintiff and the other employees in the asserted class the

           compensation to which they were lawfully entitled to all of the hours worked in

           excess of forty within a workweek.

        22. At the times mentioned, individual Defendant MAGDALENA CUPRYS Esq. was

           the owner/partner and lawyer in control of SERVING IMMIGRANTS. Defendant

           MAGDALENA CUPRYS was the employer of Plaintiff and others similarly

           situated within the meaning of Section 3(d) of the “Fair Labor Standards Act” [29

           U.S.C. § 203(d)]. In that, this individual Defendant acted directly in the interests of

           SERVING IMMIGRANTS in relation to its employees, including Plaintiff and

           others similarly situated. Defendant MAGDALENA CUPRYS had absolute

           financial and operational control of the Corporation, determining terms and

           working conditions of Plaintiff and other similarly situated employees, and she is

           jointly and severally liable for the Plaintiff and the asserted class’ damages.

        23. Plaintiff is not in possession of time and payment records, and it would be difficult

           for her to provide a good faith estimate before proper discovery.

        24. The Plaintiff ANA M. CUGAT seeks to recover unpaid minimum and overtime

           wages that never were paid to her at the mandatory rate of time and a half her

           regular rate, liquidated damages, and any other relief as allowable by law.

        25. The Plaintiff has retained the law offices of the undersigned attorney to represent

           her individually, and on behalf of the asserted class, and incurred attorney’s fees

           and costs in bringing this action. Pursuant to 29 U.S.C § 216 (b), Plaintiff is entitled

           to recovery of reasonable attorney’s fees and costs.




                                            Page 5 of 11
Case 1:20-cv-21786-XXXX Document 1 Entered on FLSD Docket 04/29/2020 Page 6 of 11




                                COUNT I:
              WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
            FAILURE TO PAY OVERTIME; AGAINST ALL DEFENDANTSS

        26. Plaintiff ANA M. CUGAT re-adopts every factual allegation as stated in

            paragraphs 1-25 above as if set out in full herein.

        27. At all times pertinent to this Complaint, Defendant SERVING IMMIGRANTS was

            an enterprise engaged in interstate commerce or in the production of goods for

            commerce as defined in § 3(r) and 3(s) of the Act, 29 U.S.C. §§ 203(r) and 203(s).

            The annual gross sales volume of the corporate Defendant was in excess of

            $500,000.00 per annum. Alternatively, Plaintiff and those employees similarly

            situated worked in interstate commerce to fall within the protections of the Act.

        28. Plaintiff is entitled to be paid time and one-half of the Plaintiff's regular rate of pay

            for each hour worked in excess of forty (40) hours per workweek. All similarly

            situated employees (comprising the members of the asserted class) are similarly

            owed their overtime rate for each overtime hour they worked and were not properly

            paid.

        29. At all times material, the Employers/Defendants failed to comply with Title 29

            U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. In that, Plaintiff and

            those similarly-situated performed services and worked in excess of the maximum

            hours provided by the Act but no provision was made by the Defendants to properly

            pay them at the rate of time and one half for all hours worked in excess of forty

            hours (40) per workweek as provided in said Act.




                                             Page 6 of 11
Case 1:20-cv-21786-XXXX Document 1 Entered on FLSD Docket 04/29/2020 Page 7 of 11



        30. The records, if any, concerning the number of hours worked by Plaintiff and all

            other employees in the asserted class, and the compensation actually paid to such

            employees should be in the possession and custody of Defendants. However, upon

            information and belief, the Defendants did not maintain accurate and complete time

            records of hours worked by the Plaintiff and all other employees in the asserted

            class.

        31. The Defendants violated the record-keeping requirements of FLSA, 29 CFR Part

            516.

        32. Defendants never posted any notice, as required by the Fair Labor Standards Act

            and Federal Law, to inform employees of their federal rights to overtime and

            minimum wage payments. Defendants violated the Posting requirements of 29

            U.S.C. § 516.4.

        33. By reason of the said intentional, willful, and unlawful acts of Defendants, Plaintiff

            and the similarly situated employees in the asserted class have suffered damages

            plus incurring costs and reasonable attorney’s fees.

        34. As a result of Defendants' willful violation of the Act, Plaintiff and those similarly

            situated to Plaintiff are entitled to liquidated damages.

                                      PRAYER FOR RELIEF

     WHEREFORE, Plaintiff ANA M. CUGAT and those similarly situated respectfully

     requests that this Honorable Court:

            A. Enter judgment for Plaintiff and other similarly situated and against the

                Defendants SERVING IMMIGRANTS and MAGDALENA CUPRYS, based

                on Defendants’ willful violations of the Fair Labor Standards Act, 29 U.S.C. §



                                            Page 7 of 11
Case 1:20-cv-21786-XXXX Document 1 Entered on FLSD Docket 04/29/2020 Page 8 of 11



                 201 et seq.; and

             B. Award Plaintiff ANA M. CUGAT actual damages in the amount shown to be

                 due for unpaid wages and overtime compensation for hours worked in excess

                 of forty weekly, with interest; and

             C. Award Plaintiff an equal amount in double damages/liquidated damages; and

             D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

             E. Grant such other and further relief as this Court deems equitable and just and/or

                 available pursuant to Federal Law.

                                           JURY DEMAND

     Plaintiff ANA M. CUGAT and those similarly situated demand trial by a jury of all issues

     triable as of right by a jury.

                                    COUNT II:
             F.L.S.A. WAGE AND HOUR FEDERAL STATUTORY VIOLATION:
            FAILURE TO PAY MINIMUM WAGE; AGAINST ALL DEFENDANTS

         35. Plaintiff ANA M. CUGAT re-adopts every factual allegation as stated in

             paragraphs 1-25 of this complaint as if set out in full herein.

         36. At all times pertinent to this Complaint, Defendants SERVING IMMIGRANTS

             was an enterprise engaged in interstate commerce or in the production of goods for

             commerce as defined in § 3(r) and 3(s) of the Act, 29 U.S.C. §§ 203(r) and 203(s).

             The annual gross sales volume of the corporate Defendants was in excess of

             $500,000.00 per annum. Alternatively, Plaintiff and those employees similarly

             situated worked in interstate commerce to fall within the protections of the Act.

         37. This action is brought by Plaintiff ANA M. CUGAT and those similarly-situated to

             recover from the Employer SERVING IMMIGRANTS unpaid minimum wages, as



                                             Page 8 of 11
Case 1:20-cv-21786-XXXX Document 1 Entered on FLSD Docket 04/29/2020 Page 9 of 11



           well as an additional amount as liquidated damages, costs, and reasonable

           attorney’s fees under the provisions of 29 U.S.C. § 201 et seq., and specifically

           under the provisions of 29 U.S.C. §206.

        38. U.S.C. §206 states “Every employer shall pay to each of his employees who in any

           workweek is engaged in commerce or the production of goods for commerce, or is

           employed in an enterprise engaged in commerce or in the production of goods for

           commerce, wages at the following rates:

           (1) except as otherwise provided in this section, not less than—

           (A) $5.85 an hour, beginning on the 60th day after May 25, 2008;

           (B) $6.55 an hour, beginning 12 months after that 60th day; and

           (C) $7.25 an hour, beginning 24 months after that 60th day

        39. At all times pertinent to this Complaint, Plaintiff ANA M. CUGAT is entitled to be

           paid minimum wages as required by the FLSA. All similarly situated employees

           (comprising the members of the asserted class) are similarly owed their minimum

           wages for every hour if they worked and were not properly compensated.

        40. Defendants SERVING IMMIGRANTS and MAGDALENA CUPRYS willfully

           and intentionally refused to pay Plaintiff minimum wages as required by the law of

           the United States, and remain owing Plaintiff these minimum wages since the

           commencement of Plaintiff’s employment with Defendants as set forth above.

        41. Defendants knew and/or showed a reckless disregard of the provisions of the Act

           concerning the payment of minimum wages as required by the Fair Labor Standards

           Act and remain owing Plaintiff these minimum wages as set forth above, and

           Plaintiff is entitled to recover double damages.



                                           Page 9 of 11
Case 1:20-cv-21786-XXXX Document 1 Entered on FLSD Docket 04/29/2020 Page 10 of 11



         42. The records, if any, concerning the number of hours worked by Plaintiff and all

            other employees in the asserted class, and the compensation actually paid to such

            employees should be in the possession and custody of Defendants. However, upon

            information and belief, the Defendants did not maintain accurate and complete time

            records of hours worked by the Plaintiff and all other employees in the asserted

            class.

         43. The Defendants violated the record-keeping requirements of FLSA, 29 CFR Part

            516.

         44. Defendants never posted any notice, as required by the Fair Labor Standards Act

            and Federal Law, to inform employees of their federal rights to overtime and

            minimum wage payments. Defendants violated the Posting requirements of 29

            U.S.C. § 516.4.

         45. Defendants SERVING IMMIGRANTS and MAGDALENA CUPRYS willfully

            and intentionally refused to pay Plaintiff minimum wages as required by the law of

            the United States, and remain owing Plaintiff these minimum wages since the

            commencement of Plaintiff’s employment with Defendants as set forth above.

         46. By reason of the said intentional, willful, and unlawful acts of Defendants, Plaintiff

            and the similarly situated employees in the asserted class have suffered damages

            plus incurring costs and reasonable attorney’s fees.

         47. The Plaintiff has retained the law offices of the undersigned attorney to represent

            her in this action and is obligated to pay a reasonable attorneys’ fee.




                                            Page 10 of 11
Case 1:20-cv-21786-XXXX Document 1 Entered on FLSD Docket 04/29/2020 Page 11 of 11



                                           PRAYER FOR RELIEF

      WHEREFORE, Plaintiff ANA M. CUGAT and those similarly situated respectfully

      request that this Honorable Court:

             A. Enter judgment for Plaintiff ANA M. CUGAT and against the Defendants

                 SERVING IMMIGRANTS and MAGDALENA CUPRYS based on

                 Defendants’ willful violations of the Fair Labor Standards Act, 29 U.S.C. § 201

                 et seq. and other Federal Regulations; and

             B. Award Plaintiff actual damages in the amount shown to be due for unpaid

                 minimum wages, with interest; and

             C. Award Plaintiff an equal amount in double damages/liquidated damages; and

             D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

             E. Grant such other and further relief as this Court deems equitable and just and/or

                 available pursuant to Federal Law.

                                           JURY DEMAND

      Plaintiff ANA M. CUGAT and those similarly situated demand trial by a jury of all issues

      triable as of right by a jury.

      Dated: April 29, 2020,

                                                      Respectfully submitted,

                                                      By: _/s/ Zandro E. Palma____
                                                      ZANDRO E. PALMA, P.A.
                                                      Florida Bar No.: 0024031
                                                      9100 S. Dadeland Blvd.
                                                      Suite 1500
                                                      Miami, FL 33156
                                                      Telephone: (305) 446-1500
                                                      Facsimile: (305) 446-1502
                                                      zep@thepalmalawgroup.com
                                                      Attorney for Plaintiff

                                             Page 11 of 11
